Title: To James Madison from John Armstrong, Jr., 18 July 1808
From: Armstrong, John, Jr.
To: Madison, James



Sir,
Paris 18 July 1808.

I avail myself of the detention of the Arcturus, to transmit copies of two letters, which I have written to Mr. de Champagny; the one, in execution of the President’s orders with regard to the offensive terms employed by that Minister in his Note of the 15th. of January last; the other, demanding from him, on the part of his government, an avowal or disavowal of the conduct of Rear Admiral Baudin, in burning or otherwise destroying on the high Seas, four American Ships and their Cargoes.  I have the honor to be, Sir, With very high consideration, Your Most obedient & very humble Servant

John Armstrong.

